Citation Nr: 1634840	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  10-29 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine.  

2.  Entitlement to an initial disability rating for left shoulder disability, including arthritis, bursitis and tendonitis, evaluated as 10 percent disabling prior to February 20, 2015.  

3.  Entitlement to a disability rating in excess of 20 percent for left shoulder disability, including arthritis, bursitis and tendonitis beginning February 20, 2015.  

4.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder disability, including arthritis, bursitis and tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION


The Veteran had active military service from July 1986 to July 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Thereafter, jurisdiction of the case was transferred to the RO in Waco, Texas.  

In correspondence received in June 2016, the Veteran raised a claim for service connection for sleep apnea.  In July 2016 he raised claims for increased disability ratings for posttraumatic stress disorder and a right wrist disability.  These claims are referred to the RO for appropriate action.  


REMAND

The Veteran had VA examinations for his lumbar spine and bilateral shoulder disabilities in February 2015, in compliance with the Board's remand.  However, VA examination reports must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  38 C.F.R. § 4.59 also requires testing range of motion of the opposite undamaged joint, if possible.  Id.  Consequently, the claims for higher ratings for the lumbar spine and bilateral shoulder disabilities must be remanded as the prior VA examination reports do not adequately comply with 38 C.F.R. § 4.59 as interpreted by the United States Court of Appeals for Veterans Claims.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an orthopedic VA examination to determine the severity of his service-connected lumbar spine and bilateral shoulder disabilities.  The Veteran's electronic claims file must be made available to and reviewed by the clinician in conjunction with the examination.  All findings and diagnoses must be fully reported.  The examiner must conduct full range of motion studies on the service-connected lumbar spine and shoulders. 

The examiner must first record the range of range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint, if any.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected lumbar spine and shoulder disorders.  

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




